Citation Nr: 1646239	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in April 2015 when it was remanded for additional development.  

While the Veteran filed a claim for service connection for PTSD, the medical evidence of record documents additional psychiatric diagnoses.  Thus, the Board has recharacterized the claim as stated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressors.

2.  The most probative evidence indicates that the Veteran does not suffer from an acquired psychiatric disorder that is related to his military service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in June 2009 and June 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, and post-service VA and private medical records have been obtained.  A VA examination has been conducted and an opinion obtained.  The Veteran was afforded a hearing before the Board and a copy    of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Also, the actions requested in the prior remand have been completed.  Specifically, in a June 2015 letter the Veteran was provided notice of how to substantiate a   claim for PTSD based on personal assault and was requested to identify any medical providers who treated him for claimed psychiatric disorder.  In June    2015, additional VA treatment records were obtained and a May 2016 response from the Eastern Colorado Health Care System indicated that all available treatment records had been provided.  Additionally, a June 2016 response from the Defense Personnel Records Information Retrieval System (DPRIS) indicated that unit records for the calendar year 1961 were unavailable for the Veteran's unit and that  a review of other historical documents was not able to document the Veteran's reported stressor.  Finally, the RO readjudicated the claim in a July 2016 supplemental statement of the case.  Accordingly, there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304 (f)(5) (2015); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2015).  Documentation of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavioral changes that may constitute credible evidence of the stressor include, but are not limited to: a      request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social changes.  Id.  

Where a veteran served continuously for 90 days or more during a period of war,    or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts he developed a psychiatric disorder during or as a result of his military service.  In various statements, the Veteran described several in-service stressors, including being on guard duty while stationed in Okinawa, Japan, and seeing images of people walking and hearing sounds that were not there.  He also related seeing lizards, snakes and other animals inside the barracks.  The Veteran reported recurring nightmares of these animals since service.  He stated that while on cleaning duty between February 1961 and March 1961, he found the body of a dead man in the bushes.  He also reported racial harassment in service.  He described an incident when an object was thrown at him and he was called a racial slur, and reportedly he had to physically fight off the aggressors.  He stated that another man in his platoon was also beaten up and a man in the barracks talked about killing people.  

As an initial matter, the Veteran is diagnosed with several psychiatric disorders, to include a depressive disorder, an unspecified neurocognitive disorder / dementia, unspecified schizophrenia, and other psychotic disorder.  There is conflicting evidence regarding whether the Veteran meets the diagnostic criteria PTSD.  Specifically, private and VA medical records note a diagnosis of PTSD, but the  July 2016 VA examiner found that the Veteran did not meet the full diagnostic criteria for PTSD.  Notwithstanding the conflicting evidence regarding PTSD, the first criterion for service connection has been met for purposes of continuing the service-connection analysis.  The crucial question is whether the Veteran's psychiatric disorders are related to service.

With regard to an in-service event, injury, or disease, the Veteran's service treatment records are devoid of complaint of, treatment for, or a diagnosed psychiatric disorder.  Moreover, on his October 1962 report of medical history     the Veteran stated his health was good and expressly denied ever experiencing         or currently having frequent trouble sleeping; frequent or terrifying nightmares; depression or excessive worry; and nervous trouble of any sort.  The Board acknowledges that one copy of the Veteran's October 1962 report of medical history did not indicate whether the Veteran experienced loss of memory or amnesia.  However, it appears that copy was incorrectly completed, with the Veteran responding yes or no to the right of the listed condition in Question 20, rather than to the left.  Specifically, an entire column of conditions on the left side of the page were not responded to, suggesting he answered to the right, then realized the form was completed incorrectly and was provided another form to properly complete.  In this regard, another form dated the same day clearly reflects responses to the all of the condition listed in Question 20, and on that form the Veteran expressly denied ever experiencing or currently having loss of memory         or amnesia.  Additionally, the corresponding October 1962 report of medical examination at separation noted that psychiatric clinical evaluation of the Veteran was within normal limits.  

The Board acknowledges that the Veteran is competent to report matters within     his personal knowledge, such as his in-service experiences.  However, despite numerous efforts to corroborate the Veteran's reported in-service stressors, there       is insufficient credible supporting evidence that the claimed in-service stressor occurred.  Absent credible supporting evidence of the Veteran's reported in-service stressor the Veteran's claim for PTSD must be denied.  38 C.F.R. § 3.304(f) (2015).  Regardless, the Board finds the opinion of the VA examiner, who explained why the prior diagnoses of PTSD in the record were not supported by the findings on     the reports at that time, to be more probative than the documentation of a PTSD diagnosis.  

With regard to the Veteran's claim for an acquired psychiatric disorder, other than PTSD, there is no competent and credible evidence of an in-service event or injury to support the claim.  In this regard, the Board finds that the Veteran is not an accurate historian and his reports are not credible because they are inconsistent  with the medical records on file and the Veteran's in-service reports regarding      his health.  Specifically, the Veteran's service treatment records are devoid of complaint of or treatment for psychiatric symptoms.  Similarly, his service personnel records are devoid of evidence of behavioral or disciplinary problems.  Moreover, on his October 1962 report of medical history, the Veteran expressly denied ever experiencing or currently having frequent trouble sleeping; frequent or terrifying nightmares; depression or excessive worry; loss of memory or amnesia; or nervous trouble of any sort.  Additionally, psychiatric evaluation at the Veteran's separation from service was within normal limits.  

In sum, the Board finds the Veteran's reports of in-service psychiatric symptoms     are not reliable or persuasive due to his express denial of such symptoms on his October 1962 report of medical history and the lack of any complaints or findings     of psychiatric symptoms in the Veteran's service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (noting the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  In the absence of competent and credible evidence of an in-service event, injury, or disease, the claim for service connection must be denied.  

Nevertheless for the sake of completeness, the Board will address the final element for service connection, a nexus between the current diagnoses and the Veteran's military service.  The record contains no competent evidencing linking the Veteran's current psychiatric disabilities to his military service.  While VA treatment records note the Veteran's self-reports of ongoing psychiatric symptoms since service, the record does not contain a medical opinion indicating that the Veteran's current diagnoses began during or were otherwise related to his military service.  

To the contrary, the only medical opinion addressing the matter indicates that the Veteran's current diagnoses are less likely than not related to his military service.  The Veteran was provided a VA psychiatric examination in July 2016.  The July 2016 VA examiner noted that there was a 40 year gap between the Veteran's military service and his first documented psychiatric symptoms in 2006.  The examiner acknowledged the lay evidence from the Veteran and his wife indicating odd behavior, potentially aggressive urges, and perceptual disturbances dating back to the 1960s.  She noted that there was no documented reflection of such difficulties in the record.  To the contrary, the Veteran had no problems with performance and earned the rank of E3 in 2 years.  The examiner also noted that the Veteran's history indicated at least superficial adequate functioning for many years following his discharge from service - as evidenced by a stable supportive marriage, stable employment with a 28-year career as a driver, and the absence of legal involvement or substance abuse.  She opined that such functioning would be rare with a chronic, persistent psychiatric disorder spanning over 50 years.  The examiner opined that given the absence of any documented psychiatric issues and given the mild nature of the Veteran's claimed military stressor events, it was less likely than not that his current depressive disorder, neurocognitive disorder, schizophrenia spectrum, and other psychotic disorder were caused by or related to the Veteran's military service.  

The examiner further opined that it was most likely that the Veteran had a more recent onset of a dementia process, which manifested not only in cognitive decline but also psychosis and depression.  The examiner opined that the Veteran's organic brain impairment may have progressed to the point that he was confusing the onset of his symptoms and that he believed he had experiences of seeing his shoes turn green and of a disturbing mist in the military, but that he did not actually have those experiences then or, that he actually had these experiences and they were benign at the time and now memories of these experiences were frightening and intrusive due to his dementia.  In closing, the examiner stated that given the available evidence, there was insufficient evidence for a positive nexus opinion between the Veteran's current psychological diagnoses and his military service.  Therefore, it is less likely than not that his depressive disorder, neurocognitive disorder, and unspecified schizophrenia spectrum and other psychotic disorder were caused by or related to his military service.  

The Board notes that the Veteran is currently diagnosed with a psychosis; specifically, unspecified schizophrenia spectrum and other psychotic disorder.      See 38 C.F.R. § 3.384 (2015).  Accordingly, the Board has considered whether presumptive service connection for a psychosis is warranted.  The Board finds that the competent and credible evidence of record weighs against finding that the Veteran's diagnosed psychoses manifested during service or to a compensable degree or within a year of the Veteran's separation from service.  The record is silent for any diagnosed psychosis or psychiatric treatment during service or within the year following the Veteran's discharge.  

The Board has not overlooked the lay statements from the Veteran regarding in-service hallucinations and his wife's reports regarding the Veteran's odd behavior in the 1960s.  However, as lay persons, who have not been shown to have specialized training sufficient to diagnose a psychiatric disorder, they are not competent to relate those symptoms to the Veteran's current diagnoses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of a psychiatric disorder are matters not capable of lay observation, and require medical expertise to determine.  As such, the lay opinions as to the diagnosis, onset, or etiology of the Veteran's psychiatric disorder(s) are not competent evidence.  Moreover, the Veteran and his wife are reportedly remembering events occurring decades prior, and the reliability of such recollection after such an extensive period of time and in the context of a claim for benefits renders the evidence unpersuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

The Board finds the uncontradicted opinion of the July 2016 VA examiner to be the most probative evidence of record regarding the onset and etiology of the Veteran's current psychiatric disorder.  Specifically, the examiner opined that the Veteran's adequate functioning for many years following service weighed against finding    that he had a chronic persistent psychiatric disorder spanning 50 years since his discharge from service, that the Veteran's diagnoses were less likely than not related to service, and were most likely related to his more recent dementia process.  The July 2016 examiner's opinion is afforded great probative value as it was provided by a competent medical professional after an examination of the Veteran and thorough review of the claims file.  Additionally, the opinion was supported by a detailed rationale, which acknowledged the lay evidence of record regarding the onset of the Veteran's psychiatric symptoms. 

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


